DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks, claims, and terminal disclaimer filed on January 8, 2020 is acknowledged. Claims 1-8 are pending in this application. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,420,346, as evidenced by Fanning S, Mitchell AP (2012) Fungal Biofilms. PLoS Pathog 8(4) has been withdrawn in view of Applicant’s filing of a Terminal Disclaimer.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Zhang et al. (WO 2015/134204) which discloses a nanostructure comprising a silver nanoparticle core, a mesoporous silica shell and a photosensitizer to form a blend and exposing the blend to light (abstract), however, there is no disclosure of the blend being suitable for killing a biofilm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615